Defendants appeal from a judgment wherein plaintiff recovered damages on account of services rendered to the defendants by plaintiff in the capacity of broker in an exchange of properties between the defendants and third persons.
[1] The first point of law presented by appellants as a compelling reason for a reversal of the judgment is that certain controlling findings of fact made by the trial court were not supported by the evidence. No useful purpose would be subserved by a review by this court of the evidence which was presented by the respective parties for consideration by the trial court. It is enough to state that, after a careful examination of the record herein, this court is of the opinion that the evidence adduced on the trial of the action was amply sufficient to sustain the findings of fact of which complaint is made.
Since each of the other specifications of alleged error presented by appellants depends upon an assumed decision by this court that the evidence was insufficient to support the findings of fact in question, it follows that a consideration of the several additional questions of law raised by appellants becomes unnecessary.
The judgment is affirmed.
Conrey, P.J., and York, J., concurred. *Page 739